Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Syncere Rivera appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rivera v. Stirling, No. 8:15-cv-02995-JMC, 2016 WL 3566963 (D.S.C. June 30, 2016). We dispense with oral argument because the facts and legal *63contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED